DETAILED ACTION

Election/Restrictions

Claim1-23 are allowable. The restriction requirement between Group I and Group II and Species I-V, as set forth in the Office action mailed on 06/17/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group I and Group II and Species I-V is withdrawn.  Claims 6-7 and 10-23, directed to Group II and/or Species I-II or IV-V are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Schmitt on 03/08/2022.



(Currently Amended)	A component source wafer with printable components having backside adhesive disposed thereon, comprising:
a wafer substrate comprising a sacrificial layer having recessed portions and anchors;
a printable component disposed entirely over each recessed portion;
a tether physically connecting each printable component to at least one of the anchors;
a layer of uncured curable adhesive disposed on a side of the printable component adjacent to the recessed portion;
wherein the printable component is suspended over the wafer substrate by the tether and the recessed portion defines a gap separating the printable component and the layer of uncured curable adhesive from the wafer substrate.

(Original)	The component source wafer of claim 1, wherein the recessed portions are laterally separated by the anchors.

(Original)	The component source wafer of claim 1, wherein a side of the component opposite to the recessed portion has substantially no adhesive disposed thereon.

(Currently Amended)	The component source wafer of claim 1, wherein the

(Currently Amended)	The component source wafer of claim 1, wherein the uncured curable adhesive is an epoxy or resin.

(Withdrawn)	The component source wafer of claim 1, wherein the component is a cap.

(Withdrawn)	The component source wafer of claim 1, wherein the component is a non-planar cap.

(Original)	The component source wafer of claim 1, wherein the component comprises a notch.

(Original) The component source wafer of claim 1, wherein the component is a micro device.

(Withdrawn – Currently Amended) A method of providing a component source wafer with printable components [[with]]having a backside adhesive layer disposed thereon according to claim 1, the method comprising:
providing a wafer substrate comprising a sacrificial layer comprising recessed portions and anchors;
providing, for each of the recessed portions, a printable component disposed entirely over the recessed portion, wherein the printable component is suspended over the recessed portion by at least one tether physically connecting the printable component to at least one of the anchors and the recessed portion defines a gap separating the printable component from the wafer substrate; and
disposing a layer of uncured curable adhesive on a side of the printable component adjacent to the recessed portion such that the printable component with the layer of uncured curable adhesive remains suspended with the gap defined between the printable component with the layer of uncured curable adhesive and the wafer substrate.

(Withdrawn) The method of claim 10, comprising:
providing a directional removal agent; and
removing adhesive exposed to the removal agent.

(Withdrawn) The method of claim 11, wherein the removal agent is plasma.

(Withdrawn) The method of claim 12, wherein the removal agent is O2 plasma.

(Withdrawn – Currently Amended) The method of claim 10, wherein theof the layer of uncured curable adhesive is a substantially non-directional disposition.

(Withdrawn) The method of claim 10, wherein the step of disposing an adhesive layer comprises providing a gas, vapor, or mist of adhesive.

(Withdrawn – Currently Amended) The method of claim 10, wherein the step of disposing the adhesive comprises spraying the uncured curable adhesive.

(Withdrawn – Currently Amended) The method of claim 10, wherein the step of disposing the layer of uncured curable adhesive comprises depositing a layer of material using atomic layer deposition.

(Withdrawn) The method of claim 10, comprising:
providing the wafer substrate comprising the sacrificial layer, wherein the sacrificial layer comprises sacrificial portions; and 


(Withdrawn) The method of claim 10, comprising:
providing a stamp;
contacting the one or more components with the stamp to reversibly adhere the components to the stamp; and
removing the stamp and adhered components from the wafer substrate, thereby fracturing the tethers.

(Withdrawn) The method of claim 19 comprising:
providing a destination substrate; and
contacting the one or more components to the destination substrate with the stamp to adhere the one or more components to the destination substrate with the layer of adhesive.

(Withdrawn – Currently Amended) The method of claim 20, wherein the layer of adhesive consists essentially of uncured curable adhesive and comprising curing the uncured curable adhesive after contacting the component to the destination substrate with the stamp.

(Withdrawn – Currently Amended) The method of claim 21, comprising:
removing the stamp from the components and from the destination substrate; and
curing the uncured curable adhesive after removing the stamp.

(Withdrawn – Currently Amended) The method of claim 21, comprising:
curing the uncured curable adhesive before removing the stamp; and
removing the stamp from the components and from the destination substrate.
.

Allowable Subject Matter

Claims 1-23 are allowed.

The following is an examiner’s statement of reasons for allowance:

After completing a thorough search of independent claim 1, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a component source wafer with printable components having backside adhesive disposed thereon, comprising: a layer of uncured curable  adhesive from the wafer substrate in combination with the rest of the limitations of the claim.

The closest prior arts on record are Cok (US-20170358717-A1), Kang (US-20100193932-A1), Singer (US-20150115304-A1), Bower (US-20170310299-A1) and Hu (US-20170170049-A1). However none of the existing prior arts on record teaches nor would be obvious to add such an element with and obvious motivation or breaking the functionality of the device.

Claims 2-23 are also allowed being dependent on allowable claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AARON J GRAY/Examiner, Art Unit 2897